UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1196


SOHAIL FEROZ ALI DOSANI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2014           Decided:   September 24, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Pankaj Malik, MALIK & ASSOCIATES, P.C., Briarwood, New York, for
Petitioner.    Stuart F. Delery, Assistant Attorney General,
Justin R. Markel, Senior Litigation Counsel, Brooke M. Maurer,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sohail   Feroz    Ali   Dosani,    a    native    and     citizen    of

Pakistan,   petitions   for    review     of   an   order    of    the   Board   of

Immigration Appeals (“Board”) denying his motion to reopen.                      We

have reviewed the administrative record and the Board’s order

and find no abuse of discretion.           We therefore deny the petition

for review for the reasons stated by the Board.                      See In re:

Dosani (B.I.A. Feb. 3, 2014).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  PETITION DENIED




                                      2